UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 3, 2014 Oxygen Biotherapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-34600 26-2593535 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) ONE Copley Parkway, Suite 490 Morrisville, NC 27560 (Address of principal executive offices) (Zip Code) 919-855-2100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The board of directors of Oxygen Biotherapeutics, Inc., adopted a resolution effective April 3, 2014 appointing Gerald T. Proehl as a director.Mr. Proehl was the designee selected by Phyxius Pharma, Inc. Stockholders and his appointment as a director consummated one of the terms of the Phyxius Acquisition, as previously disclosed in the Company’s 8-K filing on October 21, 2013. A copy of the press release announcing Mr. Proehl’s appointment is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d)Exhibit Exhibit No. Description Press Release dated April 4, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 4, 2014 Oxygen Biotherapeutics, Inc. By:/s/John Kelley John Kelley Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release dated April 4, 2014 4
